                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 STEPHEN ROY WALKER,
                                                Crim. Case No. 1:15-cr-00219-BLW-1
                       Petitioner,              Civ. Case No. 1:17-cv-00462-BLW

 v.                                             ORDER

 UNITED STATES OF AMERICA,

                       Respondent.




                                        INTRODUCTION

       Pending before the Court is Petitioner Stephen Roy Walker’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody.

Civ. Dkt. 1. The motion is fully briefed and at issue. For the reasons that follow, the

Court will deny the motion and dismiss the action without a hearing. The Court will not

issue a certificate of appealability.

                                        BACKGROUND

       On February 19, 2014, Magistrate Judge Candy W. Dale approved a warrant

allowing law enforcement officials to search the hotel room and personal vehicle of

Petitioner Stephen Roy Walker. Civ. Dkt. 8-7 at 1. The Application for Search Warrant

was based upon the affidavit of Special Agent Daren Boyd. Id. at 2. In his affidavit,

Special Agent Boyd described how Mr. Walker had used a photo-sharing website to trade



MEMORANDUM DECISION & ORDER - 1
in images of minors engaged in sexually explicit conduct. Id. at 10-14. In performing the

investigation Special Agent Boyd obtained subscriber information and Internet Protocol

(IP) address records for Mr. Walker from the Yahoo! Inc. Custodian of Records. Id. at

15-16. This information uncovered further emails from Mr. Walker to a Craigslist

account user. Id. at 19-27. In these emails, Mr. Walker offered to introduce his young

child to the Craigslist user and sent sexually suggestive images of the child. Id. Special

Agent Boyd eventually linked Mr. Walker’s IP addresses to the hotel room where he was

staying in Twin Falls, Idaho. Id. at 34-35.

       Special Agent Boyd served the search warrant on February 20, 2014, and Mr.

Walker then agreed to travel with him to the Twin Falls Police Department for an

interview. Civ. Dkt. 8-2 at 2. At the police station, Mr. Walker requested an attorney. Id.

at 3. Special Agent Boyd asked if he should contact a public defender to which Mr.

Walker replied, “Yes, I think the sooner the better.” Id. at 3-4. Mr. Walker then said he

had a business card for an attorney in his wallet, which was still at his hotel room, but

that he did not have the funds to pay for an attorney. Id. at 4. Special Agent Boyd

contacted the Federal Public Defender’s Office, who connected him with attorney

Andrew Parnes. Id. at 5-6. Mr. Walker asked how the attorney would be paid, and Special

Agent Boyd explained that the government would pay Mr. Parnes if Mr. Walker was

unable to do so. Id. at 6.

       Pursuant to the search warrant, federal agents discovered numerous images and

videos of child pornography from Mr. Walker’s external hard drive in his hotel room.

Civ. Dkt. 8-2 at 7, ¶ 17. In total, agents recovered 540 digital images and 46 videos


MEMORANDUM DECISION & ORDER - 2
depicting child pornography. Crim. Dkt. 27 at 4. These files included images and videos

depicting one of Mr. Walker’s children engaged in sexually explicit conduct. Id. at 8-9, ¶

21. Several of the video and image files depicted Mr. Walker sexually assaulting the

child. Id. After arriving at the station, Mr. Parnes spoke with Special Agent Boyd and

was given a copy of the search warrant and supporting affidavit. Civ. Dkt. 8-1 at 1, ¶ 6.

Upon review, Mr. Parnes concluded that there was no basis to challenge the search

warrant. Id. at ¶ 8. At that time, Mr. Parnes also reviewed the pornographic material that

had been seized. Id. at 2, ¶ 11.

       Mr. Parnes and Mr. Walker then discussed the possibility of cooperation with law

enforcement. Civ. Dkt. 8-1 at 2, ¶ 10. Mr. Parnes counseled Mr. Walker that should he

decide to cooperate, he would need to tell the whole truth. Id. Mr. Parnes further advised

Mr. Walker that he might receive significant benefits under the sentencing guidelines for

his cooperation. Id. To facilitate cooperation, a Government attorney emailed a proffer

agreement letter to Mr. Parnes, which he reviewed with Mr. Walker. Id. at ¶ 9. The

proffer agreement stated, in pertinent part:

       No Direct Use: The United States agrees that information contained in your
       client’s proffer may not be used in the government’s case-in-chief against
       your client, in the event he decides to go to trial in the matter now
       pending…
       Sentencing Information: Your client understands that since he is likely to
       be indicted, or charged by information if he eventually decides to waive the
       right to indictment, the United States, pursuant to 18 U.S.C. § 3661, must
       provide to your client’s sentencing judge the contents of the proffer.
       Pursuant to USSG § 1B1.8, however, the proffer may not be used to
       determine the appropriate guideline sentence[.]




MEMORANDUM DECISION & ORDER - 3
Civ. Dkt. 8-5 at 2. Mr. Walker agreed to cooperate with the government agents under the

terms of the proffer letter. Civ. Dkt. 8-1 at 2, ¶ 13. Information from the proffer

interviews would eventually be included in Mr. Walker’s Presentence Investigation

Report (PSR). Crim. Dkt. 36 at 25-26, ¶ 25-33.

       After signing the proffer agreement, Mr. Walker provided a statement to

government agents at the police station with Mr. Parnes present. Civ. Dkt. 8-1 at 2, ¶ 13.

During the conversation, Special Agent Boyd mentioned a digital camera that had not

been recovered in the initial search of the hotel room. Civ. Dkt. 8-2 at 10, ¶ 23. Mr.

Walker told Special Agent Boyd where the digital camera was located and consented to

police re-entering the hotel room, where they found the camera. Civ. Dkt. 8-2 at 10, ¶ 23.

Pornographic images and videos were located on the digital camera; however, the files

were duplicates of those that had already been found on Mr. Walker’s external hard drive

and had no impact on his sentence. Id. at ¶ 24.

       On September 10, 2015, a grand jury returned a five-count indictment charging

Mr. Walker with three counts of Sexual Exploitation of Children under 18 U.S.C.

§ 2251(a), one count of Transportation of Child Pornography under 18 U.S.C.

§ 2252(a)(1), and one count of Possession of Child Pornography under 18 U.S.C.

§ 2252(a)(5)(B). Crim. Dkt. 1. Mr. Parnes represented Mr. Walker throughout the

criminal proceeding. Civ. Dkt. 8-1 at 2-3, ¶ 16.

       During his representation, Mr. Parnes grew concerned about Mr. Walker’s mental

state. Id. at 3, ¶ 18. Mr. Parnes filed a Motion for Competency Hearing based on his

concern. Crim. Dkt. 11. The Court ordered a psychological evaluation and report. Crim.


MEMORANDUM DECISION & ORDER - 4
Dkt. 14. After reviewing the report and the case history, the Court found that Mr. Walker

was competent and allowed proceedings to continue. Crim. Dkt. 29.

       In July, 2016, the Government and Mr. Walker reached a Plea Agreement. Crim.

Dkt. 27. Mr. Walker agreed to plead guilty to the counts for Transportation and

Possession of Child Pornography, while the Sexual Exploitation of Children counts were

dropped. Id. at 2. The parties agreed that the following United States Sentencing

Guidelines (U.S.S.G.) sections applied to the case:

   a. 22 (base offense level under USSG § 2G2.2(a)(2));
   b. +2 (material involving prepubescent minor under USSG § 2G2.2(b)(2));
   c. +5 (distribution for the expectation of receipt of a thing of value under USSG §
      2G2.2(b)(3)(B));
   d. +4 (images depicting sadistic or masochistic conduct under USSG § 2G2.2(b)(4));
   e. +5 (pattern of activity involving the sexual abuse or exploitation of a minor under
      USSG § 2G2.2(b)(5));
   f. +5 (600 or more images under USSG § 2G2.2(7)(D)).
   g. Total offense level = 43.

Id. at 10-11. The parties further agreed that if Mr. Walker clearly accepted responsibility

for the offense he would be entitled to a reduction in offense level under U.S.S.G.

§ 3E1.1(a)-(b). Id. at 12.

       While signing the plea agreement, Mr. Walker crossed out language that stated, “I

am satisfied with my attorney’s advice and representation in this case.” Crim. Dkt. 27 at

22. At the plea hearing, the Court questioned Mr. Walker about his satisfaction with Mr.

Parnes’ representation. Crim. Dkt. 48 at 5:13-15:5. The Court concluded that the plea

agreement’s allowance for filing of an ineffective assistance of counsel claim under 28

U.S.C. § 2255 sufficiently preserved Mr. Walker’s right to pursue any issue arising out of

Mr. Parnes’ advice. Id. at 16:11-17:12.


MEMORANDUM DECISION & ORDER - 5
                                  LEGAL STANDARD

       28 U.S.C. § 2255 provides four grounds on which a court may grant relief to a

federal prisoner who challenges the imposition or length of his or her custody: (1) “that

the sentence was imposed in violation of the Constitution or laws of the United States;”

(2) “that the court was without jurisdiction to impose such sentence;” (3) “that the

sentence was in excess of the maximum authorized by law;” and (4) that the sentence is

otherwise “subject to collateral attack.”

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that a court

may summarily dismiss a § 2255 motion “[i]f it plainly appears from the face of the

motion and any annexed exhibits and the prior proceedings in the case that the movant is

not entitled to relief.” A court need not hold an evidentiary hearing in a § 2255 case

“when the issue of the prisoner's credibility can be conclusively decided on the basis of

documentary testimony and evidence in the record.” Frazer v. United States, 18 F.3d 778,

781 (9th Cir. 1994). The court may dismiss the § 2255 motion at other stages of the

proceeding such as pursuant to a motion by respondent, after consideration of the answer

and motion, or after consideration of the pleadings and an expanded record. See Advisory

Committee Notes following Rule 8 of the Rules Governing Section 2254, incorporated by

reference into the Advisory Committee Notes following Rule 8 of the Rules Governing

2255. If the court does not dismiss the proceeding, the court then determines, pursuant to

Rule 8, whether an evidentiary hearing is required. A hearing is not required if, in light of

the record, the movant’s allegations are “palpably incredible or patently frivolous.”




MEMORANDUM DECISION & ORDER - 6
Joseph v. United States, 583 F. App'x 830, 831 (9th Cir. 2014) (citing United States v.

Mejia–Mesa, 153 F.3d 925, 931 (9th Cir.1998)).

       A § 2255 movant cannot appeal from the denial or dismissal of his § 2255 motion

unless he has first obtained a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R.

App. P. 22(b). A certificate of appealability will issue only when a movant has made “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

satisfy this standard when the court has dismissed a § 2255 motion on procedural

grounds, the movant must show that reasonable jurists would find debatable (1) whether

the court was correct in its procedural ruling, and (2) whether the motion states a valid

claim of the denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

When the court has denied a § 2255 motion on the merits, the movant must show that

reasonable jurists would find the court's decision on the merits to be debatable or wrong.

Id.; see also Allen v. Ornoski, 435 F.3d 946, 951 (9th Cir. 2006).



                                        ANALYSIS

       Mr. Walker files this Motion to Vacate, Set Aside, or Correct Sentence on three

bases: first, that he received ineffective assistance from his attorney, Mr. Parnes; second,

that he was refused counsel of his choice; and third, that the Court committed judicial

error by accepting his guilty plea. Civ. Dkt. 1.

       1.     Ineffective Assistance of Counsel

       Mr. Walker first asserts that his attorney, Mr. Parnes, provided ineffective

assistance throughout the course of the investigation and court proceedings. To establish


MEMORANDUM DECISION & ORDER - 7
ineffective assistance of counsel, a plaintiff must show (1) that his “counsel’s

representation fell below an objective standard of reasonableness,” and (2) that there is a

“reasonable probability” that the deficient performance prejudiced the defense. Strickland

v. Washington, 466 U.S. 668 (1984). Conclusory allegations are insufficient to state a

claim of ineffective counsel. Shah v. United States, 878 F.2d 1156, 1161 (9th Cir. 1989).

       When evaluating a defendant's representation, there is a strong presumption that

counsel's performance falls “within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 688. The reason being that, for the defendant, “[i]t is all too

tempting ... to second-guess counsel's assistance after conviction or adverse sentence....”

Id. For the Court, “it is all too easy to conclude that a particular act or omission of

counsel was unreasonable in the harsh light of hindsight.” Bell v. Cone, 535 U.S. 685,

702 (2002). In order to establish prejudice, a defendant must affirmatively prove by a

reasonable degree of probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different. Strickland, 466 U.S. at 694. The Strickland

standard is “highly demanding.” Kimmelman v. Morrison, 477 U.S. 365, 381-82 (1986).

       Both ineffective assistance of counsel and prejudice must be found before a

district court will find that a conviction or sentence “‘resulted from a breakdown in the

adversar[ial] process that render[ed] the result [of the proceeding] unreliable’ and thus in

violation of the Sixth Amendment.” United States v. Thomas, 417 F.3d 1053, 1056 (9th

Cir. 2005) (quoting Strickland, 466 U.S. at 687). If either element of the two-part

Strickland test is absent, then a defendant has not met his or her burden. When making

this assessment, “there is no reason for a court deciding an ineffective assistance claim to


MEMORANDUM DECISION & ORDER - 8
approach the inquiry in the same order or even to address both components of the inquiry

...” Strickland, 466 U.S. at 697.

       Mr. Walker alleges that Mr. Parnes provided ineffective assistance of counsel for

three reasons. First, because Mr. Parnes advised Mr. Walker to cooperate with

investigators. Second, because Mr. Parnes failed to file a motion to suppress evidence

arising out of the search warrant. And third, because Mr. Parnes requested a

psychological evaluation of Mr. Walker.

              A.     Advice to Cooperate with Investigators

       Mr. Parnes advised Mr. Walker that full cooperation with investigators could lead

to significant benefits under the sentencing guidelines. In turn, Mr. Walker agreed to

cooperate under the terms of the government’s proffer agreement. Under the proffer

agreement, information Mr. Walker shared could not be used in the government’s case-

in-chief or to determine his appropriate guideline sentence. But the agreement also stated

that the contents of the proffer must be provided to a sentencing judge, and as promised,

Mr. Walker’s statements in the proffer interviews were eventually included in his PSR.

Mr. Walker now claims that the evidence obtained through the proffer interview was

improperly “used against [him] in court.” Civ. Dkt. 1 at 4.

       Cooperating with the government is a crucial aspect of plea bargaining and

sentencing under the Federal Sentencing Guidelines. United States v. Leonti, 326 F.3d

1111, 1117 (9th Cir. 2003). A defendant who cooperates does so with the hope of

obtaining a reduced sentence for substantial assistance to the government under U.S.S.G.

§ 5K1.1. Id. at 1118. A defendant seeking a reduced sentence is entitled to competent


MEMORANDUM DECISION & ORDER - 9
counsel during attempts to cooperate. Id. A downward departure for substantial assistance

is never guaranteed, but such a departure is impossible to obtain without successful

cooperation. Id. at 1119.

       Mr. Parnes’ advice to cooperate with investigators was not ineffective assistance.

Mr. Parnes had reviewed the government’s evidence and correctly concluded that it was

overwhelming. He advised Mr. Walker that full cooperation could result in benefits under

the sentencing guidelines. In addition, Mr. Parnes secured a proffer agreement ensuring

that any information shared by Mr. Walker could not be used in a case-in-chief against

him. Under U.S.S.G. § 1B1.8(a), when a defendant provides self-incriminating

information during a proffer, that information “shall not be used in determining the

applicable guideline range.”

       In this case, Mr. Walker’s proffer interview statements did not cause him to suffer

any prejudice. The proffer agreement allowed Mr. Walker to cooperate with the

government while protecting his right against self-incrimination had the case proceeded

to trial. Although Mr. Walker’s proffer statements were included in his PSR, the criminal

offense level agreed-to by the parties relied on information gathered independent of the

proffer. Mr. Parnes reasonably believed that full cooperation with the government

represented Mr. Walker’s best chance to receive a reduction in his sentence. That advice

was clearly within “the wide range of reasonable professional assistance.” Strickland, 466

U.S. at 688.

               B.    Failure to File Motion to Suppress




MEMORANDUM DECISION & ORDER - 10
       Mr. Walker next argues that the search warrant for his hotel room lacked probable

cause and that Mr. Parnes erred by failing to file a motion to suppress the evidence. Civ.

Dkt. 1 at 5. The search warrant was based on an affidavit submitted by Special Agent

Boyd and was approved by a Magistrate Judge. Special Agent Boyd’s affidavit claimed

that evidence existed showing Mr. Walker had traded in child pornography online, that

the devices Mr. Walker used to access the internet were likely in his hotel room, and that

Mr. Walker was offering to introduce his child to other individuals that he had connected

with online. Special Agent Boyd had also obtained further evidence of Mr. Walker’s

activities through a data request to Yahoo! Inc.’s Custodian of Records.

       Probable cause for a search warrant exists when there is a “fair probability” that

the evidence will be found. Illinois v. Gates, 462 U.S. 213, 246 (1983). A magistrate

judge’s determination that probable cause exists “should be paid great deference.” Id. at

236. Mere conclusory statements by law enforcement, on their own, are insufficient to

create probable cause for possession of child pornography. See, e.g., Dougherty v. City of

Covina, 654 F.3d 892, 899 (9th Cir. 2011). But even if a warrant is unsupported by

probable cause, suppression of the evidence found in a search pursuant to that warrant is

not justified if “the officers’ reliance on the magistrate’s determination of probable cause

was objectively reasonable[.]” United States v. Needham, 718 F.3d 1190, 1194 (9th Cir.

2013) (quoting United States v. Leon, 468 U.S. 897, 926 (1984)). Suppression of

evidence would therefore be appropriate if an officer’s belief in the existence of probable

cause was entirely unreasonable based on an objective reading of the affidavit supporting




MEMORANDUM DECISION & ORDER - 11
the search warrant. Needham, 718 F.3d at 1194 (quoting United States v. Grant, 682 F.3d

827, 836 (9th Cir. 2012)).

       Mr. Parnes reasonably concluded that a motion to suppress evidence arising out of

the search warrant would likely be fruitless. Mr. Parnes’ “strategic choice” not to pursue

a motion to suppress is “owed deference commensurate with the reasonableness of the

professional judgments on which [his decision was] based.” See Strickland, 466 U.S. at

681. The affidavit supporting the search warrant provided specific evidence that Mr.

Walker was engaged in trading of child pornography. Special Agent Boyd’s affidavit

alone establishes the reasonableness of the search warrant. And, even if this Court had

found the search warrant lacked probable cause, the officer’s reliance on the Magistrate

Judge’s finding of probable cause would be sufficient reason to deny a motion to

suppress under the Leon standard.

              C.     Psychological Evaluation

       Mr. Walker next alleges that his mental health evaluation was used against him by

the Court. Civ. Dkt. 1 at 4. Early in the proceeding, Mr. Parnes sought a psychological

evaluation for Mr. Walker to determine his competence to proceed to trial. Crim. Dkt. 12.

After reviewing the evaluation, the Court found Mr. Walker competent. Crim. Dkt. 26.

An attorney who is concerned about his client’s competence to proceed to trial has little

choice but to raise the issue with the Court. Doing so does not amount to “deficient

performance” under Strickland.

       Information from the psychological evaluation was included in the Offender

Characteristics section of the PSR, but this information did not negatively affect Mr.


MEMORANDUM DECISION & ORDER - 12
Walker’s sentence in any way. Mr. Walker cannot show any prejudice from Mr. Parnes’

decision to seek a psychological evaluation. Since there was neither deficient

performance nor prejudice resulting from Mr. Parnes’ decision to raise the issue of his

client’s competence, the Court finds that it does not constitute ineffective assistance of

counsel.

       For the reasons stated above, the Court finds that Mr. Parnes’ representation was

reasonable, that Mr. Walker has failed to meet either prong of the Strickland test with

respect to his three arguments for ineffective assistance of counsel, and will deny his

motion to vacate or modify his sentence on these grounds.

       2.     Counsel of Choice

       Mr. Walker also argues his sentence should be vacated because he was refused his

counsel of choice. Civ. Dkt. 1 at 7. After Mr. Walker arrived at the Twin Falls police

station, he requested an attorney. Special Agent Boyd asked if he should contact a public

defender, to which Mr. Walker replied, “[y]es, I think the sooner the better.” Mr. Walker

also mentioned that he had a business card for another attorney in his wallet, but that the

wallet was still in his hotel room. Special Agent Boyd told Mr. Walker he could call the

agents at the hotel room to get the phone number from Mr. Walker’s wallet. Civ. Dkt. 8-2

at 4, ¶ 8. Mr. Walker then said that he did not have the funds to pay for an attorney. Id. A

Twin Falls Police detective asked, “If we can’t get a hold of him, would someone from

the public defender’s office, would that suffice?” Id. Mr. Walker responded, “Well an

attorney is an attorney and they have to represent me, so yeah. Uh, just as far as

preference that’s the only kid that I’ve dealt with.” Id. Special Agent Boyd told Mr.


MEMORANDUM DECISION & ORDER - 13
Walker he was going to connect him with a public defender. Id. at ¶ 9. Special Agent

Boyd eventually got in touch with Mr. Parnes through the Federal Public Defender’s

Office. Mr. Walker asked, “How does he get paid?” and Special Agent Boyd explained

that the government would pay Mr. Parnes if Mr. Walker was unable to pay the attorney

himself. Id. at 6, ¶ 12.

       A defendant is afforded a fair opportunity to secure counsel of his own choice.

Powell v. Alabama, 287 U.S. 45, 53 (1932). An indigent defendant does not have the

right to a particular attorney so long as they are afforded adequate representation. Caplin

& Drysdale, Chartered v. United States, 491 U.S. 617, 624 (1989). In other words,

“[T]he Sixth Amendment guarantees a defendant the right to be represented by an

otherwise qualified attorney whom that defendant can afford to hire, or who is willing to

represent the defendant even though he is without funds.” Id. at 624-25.

       Although Mr. Walker initially requested a particular attorney, he did not object to

Special Agent Boyd reaching out to the Federal Public Defender’s Office. Further,

Special Agent Boyd had indicated that he could retrieve the phone number for Mr.

Walker’s preferred attorney if that was what Mr. Walker wanted. Mr. Walker indicated

that he did not have the funds to pay an attorney and asked how a public defender would

be paid. And, once Mr. Walker began working with Mr. Parnes, he did not request

substitute counsel at any time during the proceedings. At his plea hearing, Mr. Walker

indicated that “I have had opportunities to address [Mr. Parnes’ counsel] earlier, and I

chose to keep Mr. Parnes because I felt he has been doing a fine job . . . to represent me.”

Civ. Dkt. 8-4 at 18:11-14.


MEMORANDUM DECISION & ORDER - 14
       Under the terms of his plea agreement, Mr. Walker also waived his right to file a

claim for being refused counsel of his choice. A defendant’s waiver of his right to appeal

is enforceable if (1) the language of the waiver encompasses the defendant’s right to

appeal on the grounds claimed on appeal, and (2) the waiver is knowingly and voluntarily

made. United States v. Nunez, 223 F.3d 956, 958 (9th Cir. 2000) (citations and quotations

omitted). Mr. Walker’s plea agreement specifies that he waived any right to appeal or

collaterally attack the entry of plea, the conviction, the entry of judgment, and the

sentence, although he retained the right to file a 28 U.S.C. § 2255 motion alleging

ineffective assistance of counsel. Crim. Dkt. 27 at 16-17. At his plea hearing, Mr. Walker

indicated that his plea of guilty was knowing and voluntary. Id. at 35:5-38:4. Therefore,

the Court likewise finds that Mr. Walker waived his right to appeal, or otherwise

challenge, his not being provided the counsel of his choice.

       3.     Judicial Error in Acceptance of Guilty Plea

       Third, Mr. Walker argues that at his plea hearing he “did feel forced into accepting

[the] plea agreement” and that the Court committed judicial error by accepting his guilty

plea. Civ. Dkt. 1 at 9. The test for determining whether a plea is valid is “whether the plea

represents a voluntary and intelligent choice among the alternative courses of action open

to the defendant.” Hill v. Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 88 L.Ed.2d 203

(1985). A guilty plea is coerced where a defendant is “induced by promises or threats

which deprive [the plea] of the nature of a voluntary act.” Doe v. Woodford, 508 F.3d

563, 570 (9th Cir. 2007) (citations omitted). To determine the voluntariness of the plea,

the Court must look to the totality of the circumstances, examining both the defendant's


MEMORANDUM DECISION & ORDER - 15
“subjective state of mind” and the “constitutional acceptability of the external forces

inducing the guilty plea.” Id.

       At his plea hearing, Mr. Walker said that “when you ask me the question whether I

feel coerced, because of the way the events has gone from the decision on day one, yes.

Because of all the knowledge that’s out there now, yes, I want to take the plea because I

don’t feel I have any choice because there is no way to retract anything that has happened

since day one.” Civ. Dkt. 8-4 at 10:7-12. Taken in context, Mr. Walker’s statement that

he “fe[lt] coerced” does not render his guilty plea involuntarily. Mr. Walker’s statements

instead indicate that, given the evidence against him, he personally felt that he didn’t

“have any choice” other than to plead guilty. Id. Furthermore, the Court described the

significance of a guilty plea with Mr. Walker at his sentencing, made sure Mr. Walker

was making his plea voluntarily, and through its allocution with the Defendant found that

he had not been forced to plead guilty. Id. at 34:3-6. The totality of the circumstances

show that Mr. Walker was not in any way forced to plead guilty, and that the Court cured

any possibility that the Defendant subjectively felt coerced during its allocution with the

Defendant at sentencing. Therefore, the Court finds that the Defendant was not coerced

into pleading guilty, and will deny his motion on these grounds as well.

          4. Certificate of Appealability

       The standard to obtain review is lower than that required for the Petitioner to

succeed on the merits of his petition. Lambright v. Stewart, 220 F.3d 1022, 1024-25 (9th

Cir. 2000). To satisfy this lower standard when the court has denied a § 2255 motion, a

petitioner must show reasonable minds could debate over the resolution of the issues or


MEMORANDUM DECISION & ORDER - 16
that questions raised in the petition deserve further review. Allen, 435 F.3d at 951.

Having reviewed the record in this case, the Court finds that reasonable jurists would not

find its determinations regarding Mr. Walker’s claims to be debatable or deserving of

further review. Mr. Walker failed to demonstrate ineffective assistance of counsel under

the Strickland test, and cannot show he was either coerced into pleading guilty or that he

was denied his counsel of choice so as to justify relief under § 2255. See Dkts. 1 & 9.

Accordingly, the Court will not issue a certificate of appealability as to any issue raised in

Mr. Walker’s § 2255 motion.

                                          ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that:

       1. Petitioner Stephen Roy Walker’s Motion Under 28 U.S.C. § 2255 to Vacate,

          Set Aside or Correct Sentence (Civ. Dkt. 1) is DENIED.

       2. A Certificate of Appealability shall not issue in this case. Mr. Walker is

          advised that he may still request a certificate of appealability from the Ninth

          Circuit Court of Appeals pursuant to the Federal Rule of Appellate Procedure

          22(b) and Local Ninth Circuit Rule 22-1.

       3. IT IS FURTHER ORDERED that the Clerk of Court shall forward a copy of

          this Order to the Ninth Circuit. The district court’s file in this case is available

          for review online at www.id.uscourts.gov.




MEMORANDUM DECISION & ORDER - 17
                                   DATED: July 18, 2019


                                   _________________________
                                   B. Lynn Winmill
                                   U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 18
